NO. 12-19-00019-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

 ISRAEL LEE COLE,                                      §       APPEAL FROM THE 217TH
 APPELLANT

 V.                                                    §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §       ANGELINA COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Israel Lee Cole appeals his conviction for possession of a controlled substance.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.


                                              BACKGROUND
       Appellant was charged by indictment with the offense of possession of a controlled
substance, methamphetamine, in an amount of one gram or more but less than four grams,
including any adulterants and dilutants, a third degree felony. 1 The indictment included one felony
enhancement paragraph. At the plea hearing, Appellant entered an “open” plea of guilty to the
offense charged in the indictment. He and his counsel signed a written plea admonishments-
waivers-stipulations in connection with his guilty plea, including a stipulation in which Appellant
swore that his written guilty plea constituted sufficient evidence to sustain a guilty verdict, and




       1
           TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (c) (West 2017).
judicially confessed to having committed each and every element of the offense alleged in the
indictment.
         At the sentencing hearing, the State notified the trial court that Appellant did not plead
“true” to the enhancement paragraph in the indictment and was not admonished on a higher degree
of punishment. Further, the State argued that Appellant had an extensive criminal history, and
histories of unsuccessfully maintaining bond conditions, drug abuse, and unsuccessful community
supervisions. Appellant also received treatment in an Intermediate Sanction Facility (ISF) and a
Substance Abuse Felony Punishment Facility (SAFPF). Thus, the State requested that Appellant
receive imprisonment, not community supervision. Appellant’s counsel requested that he be given
the opportunity to receive treatment to become sober again. At the conclusion of the sentencing
hearing, the trial court accepted Appellant’s guilty plea, adjudged Appellant guilty of possession
of a controlled substance, and assessed his punishment at eight years of imprisonment. 2 This
appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 3 We have reviewed
the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-
27 (Tex. Crim. App. 2005).




         2
          An individual adjudged guilty of a third degree felony shall be punished by imprisonment for any term of
not more than ten years or less than two years, and a fine not to exceed $10,000.00. TEX. PENAL CODE ANN. § 12.34
(West 2019).
         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such brief has expired
and no pro se brief has been filed.


                                                          2
                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 22 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or he must file a pro se
petition for discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or, if a
motion for rehearing is filed, the date that the last timely motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered October 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2019


                                         NO. 12-19-00019-CR


                                       ISRAEL LEE COLE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2017-0692)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.